People v Ayende (2017 NY Slip Op 01375)





People v Ayende


2017 NY Slip Op 01375


Decided on February 22, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 22, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
CHERYL E. CHAMBERS
SANDRA L. SGROI
JOSEPH J. MALTESE
BETSY BARROS, JJ.


2016-00625
2016-00755

[*1]The People of the State of New York, respondent, 
vFelix Ayende, appellant. (Ind. Nos. 67/12, 135/12)


Yasmin Daley Duncan, Brooklyn, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeals by the defendant from two resentences of the County Court, Dutchess County (Greller, J.), both imposed December 10, 2015, upon his convictions of criminal contempt in the first degree (two counts) under Indictment No. 67/12, and robbery in the first degree under Indictment No. 135/12, upon his pleas of guilty.
ORDERED that the resentences are affirmed.
Under the circumstances of this case, including the seriousness of the crimes, the County Court providently exercised its discretion in denying the defendant youthful offender treatment (see CPL 720.20[1]; People v Bae, 137 AD3d 804; People v Almonte, 122 AD3d 870). In addition, the resentences imposed were not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., CHAMBERS, SGROI, MALTESE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court